Mr. President, allow me first to join the previous speakers in congratulating you on your unanimous election to the high office of President of the General Assembly. I have the pleasure also to bring to you and, through you, to the Assembly the greetings of my President His Excellency Mzee Jomo Kenyatta, who is a distinguished fighter for freedom and justice in the continent of Africa, and also of the Government and the people of Kenya. He, like the leaders and the people of your country, found after many years of reasoning and logical debate that the freedom of a people could not be recovered from colonialists peacefully. Your country and mine have a lot in common, and we therefore share the pleasure of your election to the high office of President of the General Assembly. In conferring this high office on you and on Algeria, the General Assembly has manifested its confidence in your wisdom and distinguished qualities of leadership and experience. This year's agenda is heavy and the whole session is bound to produce developments with far- reaching consequences for the future. This is why we feel that a heavy burden is placed on your shoulders, and, therefore, my delegation will fully co-operate with you and give you all support possible in order not to make that burden heavier than it already is.
2.	May I also take this opportunity to congratulate your predecessor, Mr. Leopoldo Benites, the Permanent Representative of Ecuador to the United Nations, for the able, dedicated and forthright manner in which he guided the affairs of the twenty-eighth session and the sixth special session of the General Assembly. The success of the two sessions in no small measure depended on Mr. Benites.
3.	It is also fitting that I should pay tribute to the Secretary-General and the staff of the United Nations for the good work they have done in the past year.
The organization of the sixth special session and the efforts made to deal with the crises in the Middle East and Cyprus, in addition to the normal schedule, must have added extra demands on the Secretary- General and his staff. They all deserve our thanks and commendation.
4.	It is my pleasure to salute and welcome in our midst, on behalf of the Government and the people of the Republic of Kenya, the three new Members, namely, the People's Republic of Bangladesh, Grenada and the Republic of Guinea-Bissau. My country has many affinities with these new nations. It has been Kenya's special pleasure heartily to subscribe to the Security Council's recommendations for their admission to United Nations membership. This is a major step towards the goal of the universality of the United Nations.
5.	Guinea-Bissau deserves particular mention for its heroic struggle for independence and freedom, which ultimately had the result of liberating the peoples of metropolitan Portugal and setting the stage for what is happening now. We urge the United Nations and its specialized agencies, as well as individual Member States, to give Guinea-Bissau all the assistance possible in its effort of national reconstruction.
6.	This year the General Assembly is meeting in changed circumstances with regard to the decolonization question. We have noted with satisfaction the attitude of the new Portuguese Government towards the evil of colonialism. What has taken place in Africa in the last few months leads us to believe that we are witnessing the beginning of the end of colonialism in that long abused continent. The new Government of Portugal deserves congratulations for what it has achieved so far and encouragement and support to complete, in the next few months, the task it has embarked upon. A delay may damage the good work and give the forces of exploitation and oppression a chance to show their ugly head again.
7.	The irony of the situation facing Africa today is that, on the one hand, independence is on the horizon in respect of the Portuguese-occupied Territories, but, on the other hand, racist minority regimes still ruthlessly, blindly and fearfully entrench themselves in the belief that the misguided systems they champion have a future in Africa. That is the case with the British colony of Southern Rhodesia. !n that colony the rebel regime continues with impunity and glaring defiance to uproot, herd and displace the African population and forcibly to take their remaining lands, pass discriminatory legislation and faithfully and blindly copy South African crimes of apartheid.
8.	These extreme measures of folly are blindly undertaken contrary to enlightened public opinion within and outside that Territory and in utter disregard of the norms of a civilized international community. The rebellious clique which champions the so-called independence in Southern Rhodesia should not delude itself. Those who have sustained that rebellion are to blame for the unpleasant consequences that their misdeeds will unleash in that part of Africa. The combination of support from the South African regime guilty of the crime of apartheid and other well-known nations is worthy of condemnation by all peace-loving nations of the world.
9.	My delegation is pained that key nations with which Kenya enjoys valuable international co-operation in trade, commerce and political and economic relations are so deeply involved in the affairs of such widely unacceptable regimes. We call on them to support the United Nations in its endeavors to rehabilitate Southern Rhodesia and South Africa.
10.	I wish to reiterate that my delegation is firmly of the following views. First, the United Kingdom remains the administering Power of that colony of Southern Rhodesia and must, by word and deed, exercise that power to stop the South African regime from slowly annexing that colony. Secondly, the principle of "no independence before majority rule" should be adhered to before a change in the status of the colony is effected. Thirdly, the African leaders and all political detainees must be released immediately and consulted before the eventual formation of a Government representing the majority of the peoples of Zimbabwe. Fourthly, all Member States of the United Nations should apply mandatory sanctions, as called for by the Security Council. At present, many Member States either openly support the breach of sanctions, as is the case with some known States, including those which initially called for them as an alternative to the use of force to quell the rebellion, or plead all manner of excuses as to why the sanctions cannot be enforced.
11.	A dangerous situation persists in the southern part of the African continent, one that has been under the consideration of the United Nations since its inception. We have the oppressive, imperialist and expansionist regime of South Africa, armed to the hilt by its known collaborators, expending untold resources on arms from some well-known Member nations of the Organization. That regime is still scornfully occupying the United Nations Trust Territory of Namibia, in defiance of law and reason. It is extending its tentacles to the British colony of Southern Rhodesia, for purposes both of security and of economic and political expansion. The recent rail link between Southern Rhodesia and South Africa has the obvious effect of integrating the two regimes economically and evading the United Nations sanctions imposed on the colony of Southern Rhodesia. Internally, the regime is tightening its ruthless grip on the indigenous peoples, who are stripped of all human dignity and human rights and used as profit-production machines to fill the coffers of the interests currently brazenly defying the United Nations sanctions against the British colony of Southern Rhodesia.
12.	In such circumstances of oppression, defiance and expansion and veiled discouragement of decolonization in southern Africa, the African States and the international community are in duty bound to review the implications of the arms buildup there. We have urged all nations that value human life to halt their sale of arms to South Africa, and to cooperate with the United Nations in taking corrective action by terminating commercial, diplomatic and consular relations with that country.
13.	The voice of reason has gone unheeded. Many well-known nations from all corners of the earth not only continue to expand their financial and other relations with South Africa but also sell armaments to that country, which has continued to defy the United Nations with regard to Namibia and Southern Rhodesia. In our view, the time has come for the rest of Africa to pose the question? who indeed is a friend of Africa? Has the time not come for the African countries to shape their destiny in the light of the general interests they all share with the other Members of the international community? Is it not time that they chose either us or those regimes? These are legitimate questions to raise in the General Assembly for all to ponder.
14.	Some Powers distinguish between arms for external defense and arms for internal defense. This is a meaningless distinction, in terms of the peace and security of the African continent. Such devious ways of avoiding their duties to the international community are not, however, confined to the sale of arms. In the field of trade, parent companies in many well- known countries have been giving franchises to local companies. Can anybody doubt that the profits derived from such transactions reach those countries that are at the forefront in denying that they have dealings With Southern Africa?
15.	As I have already stated, the time is ripe for us in Africa to know, through deeds and not through empty words, who are the friends of Africa. Indeed, my delegation will spare no effort directed towards the removal of the delinquent racist regime of South Africa from the community of civilized nations. I must quickly add, however, that the primary aim of any international action should be to correct and rehabilitate South Africa, since we adhere to the principle of the universality of the United Nations.
16.	Every nation, large or small, has the right to expect to live in peace and security. To every nation, therefore, the maintenance and strengthening of international peace and security are of paramount importance. The small nations may not have a button to push to destroy the entire human race; but, if they are not at peace with one another, the threat to international peace and security is just as real, since, in the event of conflict, each nation has friends and enemies. The maintenance of international peace is therefore of cardinal importance to all, and is not the exclusive preserve of one or two mighty nations.
17.	Despite the avowed intentions of all Member States to preserve peace and security, in the last few months the world community has been shocked: we witnessed in the middle of July an overt attempt to destroy by force of arms a Member of this Organization. I refer to the attempt by some Members of this Organization to destroy by force of arms the Republic of Cyprus, a non-aligned country whose makeup and history show many parallels with Kenya's, and with which Kenya has maintained close relations for many years.
18.	In dealing with the problem of Cyprus, my delegation takes as a starting-point the fact that Cyprus exists as an independent, sovereign and full Member of the United Nations. We are happy to note that the Security Council has unanimously affirmed this [resolution 353 (1974)]. We believe that Cyprus will be assisted if all Member States respect its independence, sovereignty and territorial integrity.
19.	The problem of Cyprus is made to appear complex. However, at the root of it all is the fact that the people of Cyprus have not been given a chance to develop a sense of nationhood. They have been encouraged by external forces to accentuate their differences rather than to harmonize their common interests. We believe, therefore, that the first and cardinal step towards the solving of the Cyprus problem is non-interference by outsiders. I note in this regard that the Security Council has called for the withdrawal of foreign troops from the island [ibid.]. This is a basic requirement. We are confident that, encouraged by the international community, the Cypriot people will be capable of discussing their problems and solving them.
20.	My delegation is aware of the territorial claims to parts of Cyprus made by outsiders. We are also aware of the treaties or guarantees imposed on Cyprus by the agreements of Zurich and Geneva of 1960 and would like to reiterate that we consider those Treaties to be inequitable and one of the underlying causes of the present crisis in Cyprus. We were doubtful of the sustained ability of those Treaties to form the basis of negotiations for the return of peace and constitutional government in Cyprus. Kenya was among the first countries to call for a more direct participation of the United Nations in assisting the Republic of Cyprus to solve its problems. We believe the communities should be encouraged to have more direct talks under the auspices of the United Nations, and that nothing that would aggravate the already delicate situation should be done in order to avoid the possibility of renewed hostilities that would lead to further loss of life. We are confident that with the support of the United Nations the problem of Cyprus will be solved.
21.	One other area that continues to constitute a threat to international peace and security is the Middle East. This year, we meet hopefully in happier circumstances than was the case a year ago. A shooting war erupted then in that unhappy region. The Assembly and the Security Council were put under severe pressure. Fortunately, the joint efforts of all Member States, and especially those directly concerned, prevented the situation from becoming a major world disaster. A framework of negotiations to normalize the situation and to bring about a just and lasting peace was born.
22.	Over the past 10 months, the international community has witnessed slow but positive signs of the will of the nations in that region to achieve peace. The disengagement agreements and the talks in Geneva are a welcome development. Kenya hopes that the experience gained over these months will not have been in vain. Rather, it will give the momentum required to intensify the search for ways and means of settling the outstanding problems on the basis of law, justice and mutual respect. Kenya believes that for a lasting peace the implementation of the following principles is essential: first, the recognition by all the States in the region of the right of each State to exist in conditions of peace and security; secondly, the recognition that the acquisition of territory by force of arms is inadmissible, and thirdly, the recognition that the rights of the displaced people of the area should under no circumstances be abused, overlooked, sacrificed or minimized, and it is for this reason that we consider that all the people and parties concerned in the problem of the area should be consulted and should participate in any discussions designed to produce a permanent solution.
23.	Recent developments in the arms buildup cause some concern. They pose the question as to their intention. Is this buildup to strengthen international peace and security or is it intended to threaten peace and security? A comparison of the resources employed by many nations in the military buildup and in the social services paints a hopelessly lopsided picture. Over half the national resources are consumed in military arsenals. Yet, populations go without food, without education, without employment, without proper and adequate housing, to mention but a few social amenities. If the goals and principles enshrined in the Charter are to be achieved, then nations must take collective and individual acts to limit this dangerous buildup.
24.	Kenya is committed to the ideals of peace and friendly relations with all nations. Kenya realizes that in order to meet the many challenging social, economic and political developments, a climate of tranquility in international relations is basic. It is for this reason that my delegation will encourage and support all moves towards achieving the ideals of disarmament.
25.	Our commitment to peace and security leads us to refer to the situation in the Indian Ocean. This ocean is neighbored by an overwhelming number of small States whose basic goal remains peace and security. The increased appearance of the naval fleets of certain nations not famed for their love of peace causes general disquiet in the area. The competition between them in an area that is desirous of peace poses a serious threat to the survival of the nations of the area. Recent events in other parts of the world cannot but convince us that the presence of these fleets in our area constitutes a veiled threat to the independence of the small nations in that area.
26.	We cannot fail to realize that, in the event of tension between these Powers in the area, many of the African States on the eastern seaboard would be paralyzed. We have a crucial stake in the peaceful state of the ocean. Kenya urges all without exception to support the creation of a zone of peace in the Indian Ocean.
27.	Although on balance the situation regarding peace and security has been unsatisfactory, there have been some encouraging developments in the Organization during the current year. One of the most welcome of these developments is the conclusion of the work of the Special Committee on the Question of Defining Aggression [see AI9619 and Corr.l]. All the members of the Special Committee, and particularly its Chairman and Rapporteur, deserve our congratulations for managing to conclude the work of defining "aggression", which has eluded the international community for the last 50 years. Although far from perfect, we believe that the definition that has been achieved will go a long way towards deterring potential aggressors and would assist the Security Council in its difficult task of determining the "existence of any threat to peace, breach of peace or act of aggression" as required by Article 39 of the Charter of the United Nations.
28.	While the definition by itself will not end aggression, we believe that States will now have a yard-stick applicable to all Members of the Organization, big or small. While my delegation is not entirely happy with the provisions of the definition, we are well aware that it has been the result of a compromise. We shall, nevertheless, be able to support it as it stands in the hope that the General Assembly will be able to adopt it.
29.	As we are assembled here, the international economic situation is the one most serious problem exercising the minds of the majority of the world community. The international economic problems created by the 1971-1972 balance-of-payments upheavals, the problem of galloping inflation and the problems precipitated by oil questions remain unsolved. As for us in Africa, the impact of these international problems has been even further compounded by the very real problems of drought, food shortages and desertification, thus presenting us with an eve l more ominous picture for the future.
30.	Although it is true that economic problems and especially inflationary forces are rampant all over the world, it is important that the world community not lose sight of the fact that the ones who have been hit hardest by the recent international economic ailments are the peoples of the developing countries.
31.	At the bottom of our problems has, of course, been the continued and acutely unfavorable trend in our terms of trade. The prices of our essential imports of manufactured goods have been increasing year after year in the wake of the inflationary processes domestically generated in the industrialized countries. On the other hand, the price our exports and of primary sources of development finance have been either stagnant or declining. We have raised this particular issue at numerous international meetings over and over again during the last decade and will continue to do so in the hope that the world community will one day address itself to the problem. The problem is the unrealistic prices of raw materials in relation to the price of manufactured products.
32.	The economic interdependence of the present world has been more than underscored by the events of the last 12 months. The trade or monetary policies followed by individual or groups of Governments to deal with their economic, social or political problems can now no longer be ignored by the rest of the world community. The convening of the sixth special session of the General Assembly last April was a belated but very welcome manifestation of the international recognition of this very basic fact of our times.
33.	As for us, the developing countries, the convening of the session and the subsequent adoption of the two milestone resolutions the Declaration on the
Establishment of a New International Economic Order [resolution 3201 (S-VI)], in which the world community solemnly proclaimed its united determination to work urgently towards that goal, and the Pro-gramme of Action [resolution 3202 (S-VI)]- were seen as the advent of a new era of genuine economic co-operation with the rest of the world for the good of all. We very much welcomed the Program of Action especially in the fields of trade liberalization, inter-national monetary reforms, food and fertilizer production, transfer of technology, industrialization and flow of development finance.
34.	Unfortunately, and it is. a matter of deep concern and disappointment to us, we have over the last few months been progressively confronted with vigorous efforts aimed at either frustrating or altogether preventing the implementation of that very pivotal Program of Action. We are well aware of the fact that certain nations did express reservations after General Assembly resolutions 3201 (S-VI) and 3202 (S-VI) had been adopted. We accept their sovereign right to enter those reservations. But we do not accept those reservations as being of such importance as to nullify the decisions taken by the world community last April.
35.	We appeal to those nations to re-examine once again their declared positions. The realities of our economic interdependence in the trade and monetary fields have already entrenched us in an era where we can no longer post-pone the development and implementation of new concepts, new options and an entirely new range of ground rules with which to tackle our current and progressively 'increasing economic predicaments. We are all collectively responsible for our common destiny, and it is therefore imperative that we make a more positive effort to perceive our interdependence and common destiny in a more en-lightened perspective. A civilization that guarantees enough food and drink and shelter to only a third of its people cannot survive.
36.	During this session, food, or rather the lack of it, has been uppermost in the program of many Member States. Kenya will make its modest contribution towards the solving of this problem during the World Food Conference in November. Africa, which suffered from severe droughts last year, droughts that brought untold misery to many in the continent, cannot forget the lessons learned from that tragedy. We are thankful for the massive aid that poured in from all over the world, co-ordinated by th.e United Nations. As the lessons of that tragedy showed, Africa needs more than the ad hoc massive drops of food in the affected area. Africa, like most of the other developing areas, has sufficient rich productive soil. What it lacks is technology and resources to revolutionize its subsistence agriculture. Kenya, therefore, hopes that the developed countries will, during the Conference in November, in billing to consider the possible transfer of correct technology and make enough resources available to the developing countries so that they can achieve the aims of the Conference enough food for each person in the world in the shortest possible time.
37.	The oil crisis concerns the entire international community. But, as I have stated earlier with regard to the general world economic situation, it is the small countries, like my own, that have been hit the hardest. The price increases have disrupted the development plans of many countries and, if not checked, could well result in total collapse of the economies of those countries. The solution to the oil crisis, therefore, is not of interest to the major consumers and producers alone, but to all of us. It is for this reason that we favor the solution of the problem within the context of the United. Nations. We believe that the collective responsibility in solving this crisis correctly falls under Article 56 of the Charter.
38.	The first step towards the global approach to the solution of the oil crisis is not to indulge so much in apportioning blame. We cannot gain anything by distributing blame when the crisis continues to grow worse. What we need is for the oil-producing countries and the corporations that deal in oil to get together with the oil consumers under the auspice? of the Organization to formulate ways and means of solving the crisis urgently. The most dangerous way of handling this oil crisis is to do nothing now thus leaving all the parties to seek their salvation by hurting others. In the end we shall all be losers.
39.	In order that the Organization could adequately assist Member States in solving the energy crisis, it is essential that new approaches and machinery be established within the system. We call, therefore, as an initial step, for the strengthening of the section which deals with energy in the Department of Economic and Social Affairs. This would put the Organization in line, indeed make the Organization take the lead, in what is already happening at the national level.
40.	The second session of the Third United Nations Conference on the Law of the Sea was held at Caracas. I should like to take this opportunity to express the gratitude of my delegation to the Government and the people of Venezuela for the excellent arrangements they made to host the Conference which, as many have remarked, was the largest international Conference ever held. The fact that no final results were achieved should not in any way detract from the importance of the Conference and particularly of that session. A lot of progress, on which the successful conclusion of the immense task depends, has already been made at Caracas. The general debate on all the issues has been finalized. Concrete proposals on all the items are now before the Conference. What remains now is serious and business-like negotiations by all States with a view to harmonizing different positions and ai living at a generally acceptable convention.
41.	I should like, however, to point out that we from the developing countries cannot afford the leisure of continuing these negotiations indefinitely. The Confer-ence heavily taxed our financial and manpower re-sources. We are determined t'.iat the next session of the Conference, scheduled for March to May 1975, should be the final one. Though a great deal of work remains to be done, we are convinced that with good will and a serious negotiating spirit, the Conference can bring its work to a successful conclusion.
42.	We would be prepared to support a final ceremonial session. We shall not be willing, however, to support an endless series of sessions while some of the States represented engage in what appears to be a filibuster designed to block all efforts at changing the existing status quo on the exploration and exploitation of the wealth of the sea, which favors a few developed countries at the expense of everyone else. Changes inevitably are going to come. It is up to all the States represented to engage in a serious dialog in order to ensure that the changes will be equitable and fair to all; otherwise the changes may have to come from the unilateral action of States, which can lead only to further confusion in this field and will continue to be a dangerous source of international conflicts. The Kenya delegation will not be found wanting in making determined efforts to arrive at a generally acceptable convention during the forthcoming session of the Conference and we hope that all other States will co-operate in a similar spirit.
43.	The whole world has been shocked and grieved at the terrible disaster that has afflicted Honduras, and, only yesterday, Peru, countries which have very close ties with my own country. On behalf of the Government and the people of Kenya, I convey our deep sympathies to the Government and the peoples of Honduras and Peru. These disasters underline once again the necessity for a more vigorous approach by the international community to the problem of emergency assistance in cases of disaster. Developing countries have been continuously at the mercy of natural disasters because they lack adequate machinery for pre-disaster warning or the means to combat disasters when they occur. We urge the speed-up of programs to train personnel from developing countries for pre-disaster warning, and the strengthening of the Office of the United Nations Disaster Relief Co-ordination, so that loss of life and property can be minimized.
44.	The events of the last few years, more so the events of the last 12 months, have shown how inter-dependent the international community has become. No longer can States sit back and say of an event happening in another part of the world, "It does not concern us." Technology has brought us so close to one another, yet paradoxically, old attitudes and prejudices have not disappeared. The pursuit of narrow national interests at the expense of wider international interests has at times brought the world to the brink of war. Rigid adherence to instructions has stifled constructive discussion in international forums.
45.	Despite all these shortcomings, Kenya has faith in the United Nations. We hope that Member States will take appropriate actions to see that the structure and the orientation of the Organization encourage more harmony and co-operation for the benefit of all man-kind. Kenya, for its part, will continue to make its modest contribution in this direction.
